Appeal by employer and carrier from a decision of the Workmen’s Compensation Board which denied reimbursement from the Special Disability Fund under subdivision 8 of section 15 of the Workmen’s Compensation Law, on the ground that the *1115employer did not have the requisite knowledge of a permanent physical impairment. 'Coneededly claimant had a previous accident resulting in some permanent injury to his left shoulder. The sufficiency of the employer’s knowledge thereof is the only issue. Employer’s assistant brewmaster testified that he knew the previous injury was permanent, but he also testified that he did not know what claimant’s trouble was and suggested that he go to a doctor and find out. The credibility of this witness was for the board’s determination, as was the reasonableness of the basis for his opinion of permanency. On the whole record only a factual issue was presented, the determination of which was exclusively within the province of the board. Decision unanimously affirmed, with costs to respondent Special Disability Fund. Present — Bergan, P. J., Coon, Gibson, Herlihy and Taylor, JJ.